Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant’s amendment filed 8/31/18 and Applicant’s response filed 4/19/21 are acknowledged and have been entered.

2.  Applicant’s election without traverse of Group I and the species SEQ ID NO: 48 in the reply filed on 4/19/21 is acknowledged.

Claims 5, 9-15 and 20 (non-elected groups) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/21.

Upon consideration of the art, search and examination were extended to the fully defined peptide sequences recited in instant base claim 1 as well as the recited variants thereof.

Claims 1-4 and 6-8 are presently being examined.

3.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

4.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed:

1) an isolated peptide having CTL inducibility and composition thereof, wherein the peptide comprises an amino acid sequence of one of the recited SEQ ID NOs or comprises one of the recited SEQ ID NOs in which 1, 2 or several amino acid residues are substituted, deleted, inserted and/or added (i.e., the peptide is a variant, claims 1, 3, 6, and 7), including wherein the composition is a pharmaceutical composition (claims 7 and 8) formulated for the administration to a subject whose HLA antigen is HLA-A24 or HLA-A2 (claim 8); or 

2) the isolated peptide of claim 1, (i) wherein the peptide is or comprises a variant of the native peptide recited at part “(a)” of claim 1, i.e.,  one having one or both of the recited substituent amino acid residues at position P2 (the second position from the N-terminus of the amino acid sequence, F/Y/M or W) and/or at the carboxy terminus of the native peptide (F/L/W or M), wherein the native peptide is one of SEQ ID NO: 2, 4, 6, 11, 12, 13, 15, 17, 19-25 or 27, or (ii) a peptide that has one or both of the P2 or C-terminal amino acid residues of one of SEQ ID NO: 29, 30, 32, 36, 38, 41, 48, 49, 51-53, 55, 56 or 58 substituted with one of the recited substituent amino acid residues (i.e., the P2 substituent amino acid residues is one of L or M, while the C-terminal substituent is one of V or L)  (claim 2).  

The specification does not disclose a representative number of species of the peptide variant (the peptide comprising the SEQ ID NO, the peptide consisting of or comprising the SEQ ID NO that has 1, 2 or several amino acid residues substituted, deleted, inserted ad/or added, the peptide comprising the SEQ ID NO wherein the P2 and/or C-terminal amino acid residue(s) is/are substituted with the recited residue), nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.



The specification discloses that “CTL inducibility” includes the ability of a peptide to induce CTL activation, CTL proliferation, promote lysis of target cells by a CTL, and to increase IFN-gamma production by a CTL” ([0075]). 

Thus, the isolated peptide having CTL inducibility that is recited in the instant claims must possess the functional property of binding to an MHC or HLA (human MHC) class I molecule as a prerequisite for possessing the functional property of inducing a CTL (a cytotoxic T cell), as it is the complex of the MHC class I molecule having an antigenic peptide ligand bound in the peptide binding groove/site of the MHC class I molecule that contacts the cognate T cell receptor (TCR) on a CTL and induces the CTL.  The isolated peptide when so bound to an MHC class I binding groove, must possess the further functional properties of inducing CTL activation, CTL proliferation, the ability to promote lysis of target cells by the CTL and to increase IFN-gamma production by the CTL (all of which are encompassed by the definition of “CTL inducibility” enunciated above as disclosed in the specification).

The specification discloses that candidates binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*0201 by use of an in silico algorithm ([0058], [0227], [0240]).  The specification discloses that in vitro stimulation of T cells by dendritic cells (DCs) pulsed with one of a subset of these predicted candidate peptides, revealed that SEQ ID NO: 29, 30, 32, 36, 38, 41, 48, 49, 51-53, 55, 56, and 58 could bind to HLA-A*0201 and induce a CTL in vitro ([0058]), wherein the CTLs had been generated by pulsing HLA-A*0201-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification further discloses that a CTL line generated against the peptide consisting of the sequence represented by SEQ ID NO: 48 was able to recognize COS7 cells transfected with both the full length UBE2T and HLA-A*0201 encoding DNA, indicating that the said peptide consisting of the sequence represented by SEQ ID NO: 48 is endogenously processed and expressed ([0246]).  

The specification discloses that other candidates binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*2402 by use of an in silico algorithm ([0057], [0227], [0240]).  The specification discloses that in vitro stimulation of T cells by dendritic cells (DCs) pulsed with one of a subset of these predicted candidate peptides, revealed that SEQ ID NO: 1, 4, 6, 11-15, 17, 19-25 and 27 could bind to HLA-A*2402 and induce a CTL in vitro ([0057]), wherein the CTLs had been generated by pulsing HLA-A*2402-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification does not disclose any CTLs against the recited peptides that were tested for recognition of COS7 cells transfected with UBE2T and HLA-A*2402 encoding nucleic acid molecules (i.e., the specification does not provide any disclosure as to testing the CTLs for reactivity against endogenously processed peptides from UBE2T that are bound to HLA-A*2402). 

 Instant base claim 1 recites at part (a) that the amino acid sequence consists of one of the recited, fully defined sequences, and the claim preamble requires that the peptide “comprises” this amino acid sequence; however, the isolated peptide that comprises this sequence must possess the functional properties of binding to an MHC class I molecule and when so bound, possessing the functional property of “CTL inducibility”.  Except for the recitation in instant dependent claim 8 “wherein the pharmaceutical composition is formulated for the administration to a subject whose HLA antigen is HLA-A24 or HLA-A2, the claims do not indicated the binding specificity (i.e., the HLA or other MHC class I molecule to which the peptide binds).  

The art recognizes that there are about 9,500 different human MHC class I molecules alone (let alone other non-human MHC class I molecules (see HLA Nomenclature 2015, especially at the “Numbers of HLA Alleles” section). In addition, there are 20 naturally occurring amino acid residues, however, the flanking sequences are not restricted to naturally occurring amino acid residues.  

This consideration also pertains to the peptide variant recited in part (b) of instant claim 1 or that recited in instant claim 2, wherein the peptide is a variant of one of the recited SEQ ID NOs and in claim 1, part (b) can additionally comprise N-and/or-C-flanking amino acid residues.  

In part (b) of claim 1 or in claim 2, the peptide is a variant peptide that comprises a partial sequence of one of the recited SEQ ID NOs, and in the case of claim 1, part (b),  plus additional N-and-or-C –terminal flanking sequence(s).  The peptides represented by the SEQ ID NOs recited in instant base claim 1 are nonamer or decamer sequences (i.e., 9 or 10 amino acid residues in length).  Just considering one of these sequences SEQ ID NO: 48 as an example, there are a large and structurally diverse number of variant peptides. The sequence of a peptide consisting of the sequence represented by SEQ ID NO: 48 is FLTPIYHPNI, a decamer peptide.  Claim 1 at part (b) requires that the amino acid sequence have 1, 2 or several amino acids substituted, deleted, inserted and/or added.  These modifications may occur at any position in the peptide.  The specification discloses that the term “several” means 5 or fewer amino acids ([0066]).  Consequently, the resulting variant need not have any amino acid residues in common with the unaltered, wild-type peptide sequence.  However, if only 1 amino acid residue were substituted, deleted, inserted and/or added, then there could be up to four differences in the peptide.  There are 20 naturally occurring amino acid residues  and the permutations of every combination of the 20 amino acid residues at each position in the peptide when substituted, deleted, inserted and/or added result in a highly structurally diverse and large genus, even for a value of “1.  For just 1 substitution alone, there are over 1020 or 1,000,000,000,000,000,000,000 different variants, just considering naturally occurring amino acid residues.  The genus is even more structurally diverse and exponentially large when considering 5 substitutions, deletions, insertions and/or additions (5 substitutions plus 5 deletions plus 5 insertions plus 5 additions for the “and” limitation, which exceeds the number of amino acid residues in a 10-mer peptide such as SEQ ID NO: 48, or 5 substitutions or 5 deletions or 5 insertions or 5 additions for the “or” limitation, which is half of the peptide sequence remaining in an order not in the wild-type peptide) to the sequence of the wild-type peptide.

There are no representative species of peptide comprising the recited amino acid sequence that bind to an MHC class I molecule other than to HLA-A*0201 or to HLA-A*2402 and induce an HLA-A*0201 or an HLA-A*2402-restricted CTL.  There are no representative species of peptide comprising a partial sequence or variant of the recited SEQ ID NO that bind to an MHC class I molecule that is either HLA-A*0201 or HLA-A*2402, nor any other MHC class I molecule, and induce a cognate CTL.  

With regard to the issue of a structure/function relationship, the art recognizes that candidate peptides that are selected by means of in silico algorithms must be tested for binding to a particular MHC class I molecule, even if it, for example, it has attributes such as anchor residues for potential binding in the peptide binding groove of a particular MHC class I molecule.

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

Thus, the primary sequence of a peptide is not absolutely correlative with the functional property of binding to a MHC class I molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

In the instant case, one of skill in the art cannot envision these amino acid sequences a priori.  One of skill in the art must perform a method of discovery to determine them.

As mentioned above, evidentiary reference HLA Nomenclature (2015, of record) teaches that there are about 9,437 HLA class I alleles (especially second section entitled “Numbers of HLA Alleles”).  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules.  

The art recognizes that for a peptide to be a T cell epitope (i.e., to have “CTL inducibility”), the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366) at page 366, column 1 lines 1-10.)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  Also see evidentiary reference Liu et al.  The art recognizes that sequences flanking the core sequence influence processing (liberation of the core sequence from the flanking sequences [e.g., Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487), Shastri et al (J. Immunol. 1995, 155: 4339-4346), Bergmann et al (J. Immunol. 1996, 157: 3242-3249), Wang et al (Cell. Immunol. 1992, 143: 284-297), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222).  

These references evidence that the flanking sequences of a peptide “comprising” additional N-and/or-C-flanking sequences such as those of the isolated peptide in instant base claim 1, parts (a) or (b), that there is not a structure/function relationship for: (1) the identity of the flanking sequences permissive for binding to a MHC class I molecule, or (2) liberation of the core peptide sequence of the correct length to bind to a MHC class I molecule.  Each peptide must be tested to ascertain if it has the requisite functional property.
	
In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at the MHC I section).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ [a CTL] or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Although one of skill in the art could envision a peptide sequence based upon a wild-type sequence that has “several” amino acid substitutions, deletions, insertions, and/or additions in the amino acid sequence of a fully defined wild-type peptide, one of skill in the art could not envision a priori the sequence of such a variant peptide that possesses the functional properties of binding to one of the over approximately 9,500 different human or non-human MHC class I molecules and when so bound possesses the functional property of inducing a CTL.  

Although one of skill in the art could employ methods of discovery to make the peptide ingredients for use in the claimed method:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such peptides/composition thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed method using said ingredients at the time the instant invention was filed.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
Therefore, it appears that the instant specification does not adequately disclose the breadth of the isolated peptide having CTL inducibility recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such isolated peptides having CTL inducibility at the time the instant application was filed.    

8.  Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and/or and use the instant invention, an isolated peptide having CTL inducibility, wherein the peptide comprises an amino acid sequence of an amino acid sequence in which 1, 2, or several amino acid(s) are substituted, deleted, inserted, and/or added in the amino acid sequence selected the group consisting of the recited SEQ ID NO, nor longer versions of these variant peptides comprising flanking sequences, nor longer versions of a peptide comprising the amino acid sequence of the recited SEQ ID NOs, nor the longer versions of the variant peptides of claim 2 having flanking sequences, including wherein the peptide of claim 1 is comprised in a pharmaceutical composition for the treatment of cancer. 

The specification has not enabled the breadth of the claimed invention because:  

      1) the claims encompass peptide variants of wild-type peptides from protein UBE2T that bind to one of HLA-*0201 or HLA-A*2402 and induce a CTL, wherein the variants have changes anywhere in the sequence, wherein the variants may not even have one amino acid residue in common with the wild-type peptide (claims 1(b), 3, 6), wherein the genus of such peptides are extremely broad and structurally diverse, wherein the genus of MHC class I molecules to which a peptide potentially binds is also broad and structurally diverse, and wherein undue experimentation would be required to determine which peptides are operative embodiments, i.e., that can bind to an MHC class I molecule and induce a CTL, and also in the case of instant claims 7 and 8, those that are  a “pharmaceutical composition for the treatment of cancer”, and wherein these variants can also comprise additional flanking sequence(s), and wherein in the case of claim 8, the patient is positive for HLA-A24 or HLA-A2, or 

     2) the claims encompass peptides longer than the wild-type sequences consisting of the recited SEQ ID NO, wherein the longer peptides must bind to one of the genus of MHC class I molecules and also stimulate a CTL (claims 1(a), 3, 6), wherein the genus of such longer peptides is broad and structurally diverse, wherein the genus of such peptides are extremely broad and structurally diverse, wherein the genus of MHC class I molecules to which a peptide potentially binds is also broad and structurally diverse, and wherein undue experimentation would be required to determine which peptides are operative embodiments, i.e., that can bind to an MHC class I molecule and induce a CTL, and also in the case of instant claims 7 and 8, those that are  a “pharmaceutical composition for the treatment of cancer”, and wherein in the case of claim 8, the patient is positive for HLA-A24 or HLA-A2, or

     3) the claims encompass peptides longer than the wild-type sequences consisting of the recited SEQ ID NO having the recited substituent amino acid residue in the SEQ ID NO (claim 2), wherein the genus of such longer peptides is broad and structurally diverse, wherein the genus of such peptides are extremely broad and structurally diverse, wherein the genus of MHC class I molecules to which a peptide potentially binds is also broad and structurally diverse, and wherein undue experimentation would be required to determine which peptides are operative embodiments, i.e., that can bind to an MHC class I molecule and induce a CTL, and also in the case of instant claims 7 and 8, those that are  a “pharmaceutical composition for the treatment of cancer”, and wherein in the case of claim 8, the patient is positive for HLA-A24 or HLA-A2, or

    4) it is unpredictable that the variants of claim 1 or longer versions thereof recited in claim 1, part (b), or longer versions of the SEQ ID NO recited in claim 1, part (a), that bind to one of a large genus of MHC class I molecules and when so bound can induce a CTL, can be made without undue experimentation and/or used for its recited use in treating cancer, or

     5) it is unpredictable that a composition for the treatment of cancer comprising one of the peptides consisting of the SEQ ID NO recited in instant base claim 1 can be used for its intended use in the treatment of any or all of a broad genus of cancers.  

The specification discloses that candidates binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*0201 by use of an in silico algorithm ([0058], [0227], [0240]).  The specification discloses that in vitro stimulation of T cells by dendritic cells (DCs) pulsed with one of a subset of these predicted candidate peptides, revealed that SEQ ID NO: 29, 30, 32, 36, 38, 41, 48, 49, 51-53, 55, 56, and 58 could bind to HLA-A*0201 and induce a CTL in vitro ([0058]), wherein the CTLs had been generated by pulsing HLA-A*0201-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification further discloses that a CTL line generated against the peptide consisting of the sequence represented by SEQ ID NO: 48 was able to recognize COS7 cells transfected with both the full length UBE2T and HLA-A*0201 encoding DNA, indicating that the said peptide consisting of the sequence represented by SEQ ID NO: 48 is endogenously processed and expressed ([0246]).  

The specification discloses that other candidates binding peptide sequences derived from UBE2T protein sequence were predicted based on their predicted binding affinities to HLA-A*2402 by use of an in silico algorithm ([0057], [0227], [0240]).  The specification discloses that in vitro stimulation of T cells by dendritic cells (DCs) pulsed with one of a subset of these predicted candidate peptides, revealed that SEQ ID NO: 1, 4, 6, 11-15, 17, 19-25 and 27 could bind to HLA-A*2402 and induce a CTL in vitro ([0057]), wherein the CTLs had been generated by pulsing HLA-A*2402-expressing, cytokine-induced dendritic cells (DCs) with the synthesized peptides ([0228]).  The specification does not disclose any CTLs against the recited peptides that were tested for recognition of COS7 cells transfected with UBE2T and HLA-A*2402 encoding nucleic acid molecules (i.e., the specification does not provide any disclosure as to testing the CTLs for reactivity against endogenously processed peptides from UBE2T that are bound to HLA-A*2402). 
The specification discloses that “CTL inducibility” includes the ability of a peptide to induce CTL activation, CTL proliferation, promote lysis of target cells by a CTL, and to increase IFN-gamma production by a CTL” ([0075]). In the absence of a further limiting definition, the limitation “CTL inducibility” can therefore encompass these properties in vitro or in vivo.  

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ [a CTL] or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

The art recognizes that there are about 9,500 different human MHC class I molecules alone (let alone other non-human MHC class I molecules) (see HLA Nomenclature 2015, especially at the “Numbers of HLA Alleles” section). In addition, there are 20 naturally occurring amino acid residues, however, neither the flanking sequences (encompassed by the recitation of “wherein the peptide comprises an amino acid sequence of (b) below), nor the substituent amino acids, are restricted to naturally occurring amino acid residues.  

In part (b) of claim 1, the peptide is a variant peptide that comprises a partial sequence of one of the recited SEQ ID NOs, and in the case of claim 1, part (b),  plus additional N-and-or-C –terminal flanking sequence(s).  The peptides represented by the SEQ ID NOs recited in instant base claim 1 are nonamer or decamer sequences (i.e., 9 or 10 amino acid residues in length).  Just considering one of these sequences SEQ ID NO: 48 as an example, there are a large and structurally diverse number of variant peptides. The sequence of a peptide consisting of the sequence represented by SEQ ID NO: 48 is FLTPIYHPNI, a decamer peptide.  Claim 1 at part (b) requires that the amino acid sequence have 1, 2 or several amino acids substituted, deleted, inserted and/or added.  These modifications may occur at any position in the peptide.  The specification discloses that the term “several” means 5 or fewer amino acids ([0066]).  Consequently, the resulting variant need not have any amino acid residues in common with the unaltered, wild-type peptide sequence.  However, if only 1 amino acid residue were substituted, deleted, inserted and/or added, then there could be up to four differences in the peptide.  There are 20 naturally occurring amino acid residues  and the permutations of every combination of the 20 amino acid residues at each position in the peptide when substituted, deleted, inserted and/or added result in a highly structurally diverse and large genus, even for a value of “1.  For just 1 substitution alone in one peptide sequence, there are over 1020 or 1,000,000,000,000,000,000,000 different variants, just considering naturally occurring amino acid residues.  The genus is even more structurally diverse and exponentially large when considering 5 substitutions, deletions, insertions and/or additions (5 substitutions plus 5 deletions plus 5 insertions plus 5 additions for the “and” limitation, which exceeds the number of amino acid residues in a 10-mer peptide such as SEQ ID NO: 48, or 5 substitutions or 5 deletions or 5 insertions or 5 additions for the “or” limitation, which is half of the peptide sequence remaining in an order not in the wild-type peptide) to the sequence of the wild-type peptide.  Add to that experimentation that there is a large genus of MHC class I molecules to which such a variant peptide could potentially bind.

There are no working examples of peptides comprising the recited amino acid sequence that bind to an MHC class I molecule other than to HLA-A*0201 or to HLA-A*2402 and induce an HLA-A*0201 or an HLA-A*2402-restricted CTL.  There are no working examples of peptides comprising a partial sequence or variant of the recited SEQ ID NO that bind to an MHC class I molecule that is either HLA-A*0201 or HLA-A*2402, nor any other MHC class I molecule, and induce a cognate CTL, in vitro or in vivo.  There are no working examples of peptides longer than the nonamer or decamer peptides recited in instant claim 1(a), nor in instant claim 2 that bind to a MHC class I molecule and induce a cognate CTL, in vitro or in vivo.  

As mentioned above, evidentiary reference HLA Nomenclature (2015, of record) teaches that there are about 9,437 HLA class I alleles (especially second section entitled “Numbers of HLA Alleles”).  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules.  

The art recognizes that for a peptide to be a T cell epitope (i.e., to have “CTL inducibility”), the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366) at page 366, column 1 lines 1-10.)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  Also see evidentiary reference Liu et al.  The art recognizes that sequences flanking the core sequence influence processing (liberation of the core sequence from the flanking sequences [e.g., Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487), Shastri et al (J. Immunol. 1995, 155: 4339-4346), Bergmann et al (J. Immunol. 1996, 157: 3242-3249), Wang et al (Cell. Immunol. 1992, 143: 284-297), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222).  

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at the MHC I section).

With regard to instant claim 7 that recites “A pharmaceutical composition for the treatment of cancer, wherein the composition comprises …the peptide of claim 1”, and its dependent claim 8 that recites “wherein the pharmaceutical composition is formulated for the administration to a subject whose HLA antigen is HLA-A24 or HLA-A2”, experimentation is even more undue, as the art of treating cancers with a peptide vaccine is unpredictable even if it elicits a CTL response.  As enunciated above, the specification discloses that the peptides consisting of the recited SEQ ID NOs were predicted based upon an in silico binding algorithm to bind to one of HLA-A*2402 or HLA-A*0201, although the fully defined sequences recited in the instant claims did bind, only one peptide was tested to determine if it is endogenously processed in a cell, and no peptides were tested to determine if they are present on the surface of a cancer cell in the peptide binding groove of an HLA-A*2402 or HLA-A*0201 molecule.  
Even if even if a T cell response can be induced against an antigenic peptide by administration of the recited pharmaceutical composition, it is unpredictable that administration of the said pharmaceutical composition can produce a treatment effect, as factors come into play in vivo in the effort to treat cancers that are unrelated to induction of a T cell response; e.g.,  intrinsic factors in particular individuals, particular individuals having different conditions (in this case, different cancers) or in particular individuals at different stages of the same condition.  These include, T cell repertoire, immune status of the patient, tumor evasion mechanisms, tumor heterogeneity, tumor microenvironment, to name a few.  

The following evidentiary references underscore unpredictability in the art of treating cancer, and hence underscore unpredictability in the intended use recited in instant claim 7 (and 8).  

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teaches “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor” (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinsic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that  multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate  immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Evidentiary reference Kerkar and Restifo (Cancer Res.2012, 72(13): 3125-3130) teaches that established cancers consist of a wide array of immune cells that contribute to the tumor stroma of a growing malignancy and these cells coordinately form a complex regulatory network that fosters tumor growth by creating an environment that enables cancers to evade immune surveillance and destruction (e.g., suppressive MDSCs, Tregs, functionally impaired macrophages and dendritic cells with IDO expression and defective antigen presentation, including by lack of costimulation for T cells), while cancer cells have their own suppressive mechanisms such as loss of MHC class I and antigen processing machinery, selection of antigen loss variants, secretion of VEGF, GM-CSF, G-CSF and gangliosides. Kerkar and Restifo teach that the heterogeneity among different cancer histologies poses a formidable challenge to scientists attempting to devise broadly applicable treatment regimens. (See entire reference, especially Figure 1).  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed peptide variant or the longer peptides, and/or the claimed pharmaceutical composition thereof for the treatment of cancer can be made and/or used. There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.  Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

"A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

Claims 1-4 and 6-8 contain an improper Markush grouping for the following reasons. 

The species of peptides represented by the SEQ ID NOs or their variants thereof do not share a single structural similarity as the peptides are different lengths and in the case of the variants may not share a single structural similarity (as enunciated in the written description rejection above in this office Action).  The peptides do not share a common use, as the wild-type peptides (those consisting of the recited SEQ ID NOs) bind to either HLA-A*0201 or to HLA-A*2402, and furthermore, the variant peptides may not even bind to one of these two HLA molecules and induce a CTL restricted to one of these two HLA molecules.

In addition, claim 6 also contains another improper Markush group as the claim recites an active ingredient selected from the group consisting of the peptide of claim 1, the polynucleotide encoding the peptide of claim 1, an APC that presents the peptide of claim 1, and an exosome that presents the peptide of claim 1.  These Markush alternatives do not share a single structural similarity, as the peptide is comprised of amino acid residues, the polynucleotide {sequence or molecule] is comprised of nucleotide bases and sugars, the APC is not a molecule, but a cell, and an exosome is a vesicle, not a molecule, nor a cell.  

In addition, claim 7 also contains another improper Markush group as the claim recites that the composition comprises an active ingredient selected from the group consisting of the peptide of claim 1, the polynucleotide encoding the peptide of claim 1, an APC that presents the peptide of claim 1, an exosome that presents the peptide of claim 1, and a CTL that can recognize a cell presenting the peptide of claim 1. These Markush alternatives do not share a single structural similarity, as the peptide is comprised of amino acid residues, the polynucleotide [sequence or molecule] is comprised of nucleotide bases and sugars, the APC is not a molecule, but a cell that expresses MHC molecules and costimulatory molecules, an exosome is a vesicle, not a molecule, nor a cell, and a CTL is a T cell that expresses a T cell receptor on its surface that is capable of binding to and recognizing a cognate MHC class I/peptide complex..  

In addition, claim 8 contains another improper Markush group as HLA-A2 subtype molecules and HLA-A24 subtype molecules bind to different repertoires of peptides.  
  
11. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.  Claims 1, 3 and 6-8 are ejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knutson et al (Clin. Canc. Res. 2002, 8: 1014-1018).  

Claim Interpretation:  Claim 1 at part (b) requires that the amino acid sequence have 1, 2 or several amino acids substituted, deleted, inserted and/or added.  These modifications may occur at any position in the peptide.  The specification discloses that the term “several” means 5 or fewer amino acids ([0066]).  Consequently, the resulting variant need not have any amino acid residues in common with the unaltered, wild-type peptide sequence, and thus any isolated peptide (and composition thereof) that binds to an MHC class I molecule and when so bound induces a CTL meets the claim limitations (of claims 1, 6 and 7), including wherein the peptide is a nonapeptide or a decapeptide (claim 3), or including wherein the composition comprising the peptide is formulated for the administration to a subject whose HLA antigen is HLA-A24 or HLA-A2 (claim 8).

Knutson et al teach an isolated peptide from HER-2/neu tumor protein (p369-377, a nonamer peptide) that binds to the human MHC class I molecule HLA-A2 and when so bound induces CD8+ T cells (i.e., CTLs) in vitro and in vivo (the latter in HLA-A2 positive patients), and pharmaceutical composition thereof, for the treatment of HLA-A2 positive patients  having Her-2/neu-expressing cancers, including breast cancer and ovarian cancer, wherein the pharmaceutical composition further comprises GM-CSF adjuvant.  Knutson et al further teach a pharmaceutical composition for administration to HLA-A2 positive patients that comprises said peptide and a foreign T helper cell epitope or other T helper epitope(s) or CpG motif-containing adjuvant (see entire reference, especially page 1017 starting at the first full paragraph, abstract, Introduction section, Clinical Trial section).  

13.  Claim 1 is objected to because of the following informality:  

Claim 1 is objected to for the recitation of “bellow” because it is misspelled.  Applicant may also wish to correct the misspelling of ‘below’ in the instant specification.

14.  The peptides consisting of the sequence of one of SEQ ID NO: 2, 4, 6, 11-13, 15 17, 19, 20-25, 27, 29, 30, 32, 36, 38, 41, 48, 49, 51-53, 55, 56 and 58 are free of the prior art.  The variant peptides having one or both of the substituent amino acid residues at position 2 or the carboxy-terminal position that are recited in instant claim 2 are free of the prior art. 
 
15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644